In a negligence action to recover damages for personal injury, (1) plaintiff appeals (a) from an order of the Supreme Court, Nassau County, entered February 18, 1965, which denied his motion for summary judgment against defendant Fred H. Nimmich and, (b) as limited by his brief, from so much of an order of said court, entered June 16, 1965 on reargument, as adhered to the original decision; and (2) defendant Hoyt appeals from an order of said court, entered February 18, 1965, which denied his cross motion for summary judgment against plaintiff. Order entered June 16, 1965 insofar as appealed from affirmed, without costs. No opinion. Appeals from orders entered February 18, 1965 dismissed, without costs. Plaintiff, by appealing from the order of June 16, 1965, waived his right to prosecute his appeal from the prior order (Manfra v. City of New York, 6 A D 2d 817). As to defendant Hoyt’s appeal, the printed record does not contain the order from which he has appealed. If such order were properly before us, we would affirm it.
Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.